Citation Nr: 0623229	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left arm disability claimed as loss 
of use of the left arm caused by carpal tunnel syndrome. 

The veteran testified before the Board sitting at the RO in 
May 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that he is unable to use his left arm 
due to diagnosed carpal tunnel syndrome.  He further contends 
that the disability was caused by shrapnel lodged in his hand 
and wrist from a land mine explosion in combat service and 
aggravated by a self-inflicted gunshot wound from an 
attempted suicide caused by a service-connected psychiatric 
disability. 

 The veteran's service medical records and report of a 
medical discharge board document serious injuries sustained 
by the veteran in combat in the Republic of Vietnam in 1966.  
However, there is no notation of an injury to his left arm.  
In his  
May 2006 hearing, the veteran stated that his arm injury was 
dressed in the field without further X-ray or treatment.  
After service, he developed anxiety and depression.  The RO 
granted service connection for anxiety reaction in September 
1968.  The veteran stated that at some time in the 1970's, he 
attempted suicide because of his anxiety and depression and 
inflicted a gunshot wound to his lower left arm and wrist.  
The veteran received treatment for the wound and his 
psychiatric disability at the VA Medical Center in San Juan, 
Puerto Rico.  The veteran later experienced additional pain 
at the site of the wound.  Physicians then identified and 
removed shrapnel from his arm.  The veteran stated that he 
relocated  from Puerto Rico to Florida in 1987. 

In response to a telephone request by the RO, a 
representative of VAMC San Juan stated that the only record 
of treatment of the veteran at that facility was a missed 
appointment in 1997.  The appointment was well after the 
veteran stated that he moved to Florida.  It is not clear if 
the search was for the correct veteran and if it included the 
period from 1970 to 1987. 

If medical evidence confirms either injury, examinations are 
necessary to determine a relationship, if any, to the 
veteran's current left arm disability and whether the self-
inflicted wound was caused by his psychiatric disability or 
willful misconduct. 
38 C.F.R. §§ 3.1 (n), 3.354 (2005), see Zang v. Brown, 8 Vet. 
App. 246 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request all records for the veteran 
at VAMC San Juan from 1970 to 1987 
relevant to treatment for a gunshot wound 
and psychiatric disabilities.  Request a 
written response if no records are 
available. 

2.  If medical records show surgery to 
remove shrapnel from his left arm or 
treatment of a gunshot wound to the left 
arm, wrist, or hand, then schedule the 
veteran for a VA examination of the 
affected area.  Provide the examiner with 
the entire claims file and request that 
he note his review.  Request that he 
provide an opinion whether the veteran's 
current left arm disability was at least 
as likely as not (50 percent or greater 
probability) caused by shrapnel from his 
combat injury or the gunshot wound.  

3.  If medical records show treatment for 
a self-inflicted gunshot wound, then 
schedule the veteran for a psychiatric 
examination.  Provide the examiner with 
the entire claims file and request he 
note his review.  Request that he provide 
an opinion whether the veteran's behavior 
at the time of the self-inflicted wound 
exhibited, due to his service-connected 
mental disease, a more or less prolonged 
deviation from his normal method of 
behavior, interfered with the peace of 
society, or so departed (became anti-
social) from the accepted standards of 
the community to which by birth and 
education he belonged as to lack the 
adaptability to make further adjustment 
to the social customs of the community in 
which he resided.  

4.  Then, readjudicate the claim for 
service connection for a left arm 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


